      Case 1:18-cv-04559-GBD-DCF Document 46 Filed 03/11/19 Page 1 of 4
                                       U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      March 11, 2019

Via ECF
Honorable Debra Freeman
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

   Re: ASPCA v. Animal and Plant Health Inspection Service et al., 18 Civ. 4559 (GBD) (DF)

Dear Judge Freeman:

        This Office represents Defendants the Animal and Plant Health Inspection Service and
the U.S. Department of Agriculture (together, “Defendants” or the “Agencies”) in the above-
referenced case brought by Plaintiff the American Society for the Prevention of Cruelty to
Animals (“ASPCA”) pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. I
write respectfully in response to the ASPCA’s letter dated March 7, 2019. See Dkt. No. 45
(“ASPCA Ltr.”).

        The ASPCA has requested a settlement conference with Your Honor, following a referral
by Judge Daniels. However, following multiple conferrals between the parties, it is evident to
the Agencies that a settlement conference will not be fruitful in resolving outstanding issues in
this matter, and would thus be a waste of the Court’s and the parties’ resources. Additionally,
the ASPCA’s proposed conference falls outside the scope of the Judge Daniels’ reference, which
he outlined at a status conference in November 2018. Accordingly, and as further set out below,
the ASPCA’s request should be denied.

       1. A Settlement Conference Would Not Be Productive Given the Parties’ Positions;
          Moreover, the ASPCA’s Request Exceeds the Scope of the Reference

       The remaining legal issues in this case are narrow: they concern the Agencies’
withholding of the names, home and/or business addresses, and other personally identifying
information of Animal Welfare Act licensees and of third parties whose names appear in agency
records responsive to the ASPCA’s FOIA requests in this matter, pursuant to FOIA privacy
exemptions 6 and 7(C), 5 U.S.C. §§ 552(b)(6) and (b)(7)(C). The ASPCA challenges the
Agencies’ redactions, contending that “no privacy interest exists” in individual licensees’ names.
ASPCA Ltr. at 1.

       It is therefore plain that further litigation will be necessary to resolve legal issues under
FOIA, as this central issue cannot be resolved through settlement. While the ASPCA posits that
there may be “room for clarification of and further progress” on certain “ancillary issues”—
including other personally identifying information such as licensees’ license numbers and third
      Case 1:18-cv-04559-GBD-DCF Document 46 Filed 03/11/19 Page 2 of 4
                                                                                           Page 2


parties’ names and addresses, see id. at 1-2—the Agencies cannot “settle” any of the remaining
legal issues under FOIA, which concern the privacy interests of third parties pursuant to statutory
exemptions from release.

        Moreover, after multiple conferrals, Defendants see no reasonable possibility that further
talks could provide meaningful progress. Accordingly, no judicially supervised settlement
discussion would be useful. See, e.g., Fleming v. Medicare Freedom of Info. Grp., 310 F. Supp.
3d 50, 53 (D.D.C. 2018) (in FOIA case, concluding that “[j]udicially-supervised settlement
discussions would not be an efficient use of judicial resources at this time, when Plaintiff can
communicate her settlement positions to Defendants without the participation of a judge or other
mediator, Defendants do not see the need for judicial involvement in any settlement discussions,
and Defendants plan to [move] for summary judgment at the earliest opportunity.”).

        Additionally, the ASPCA’s request falls outside the scope of Judge Daniels’ reference to
Your Honor for settlement discussions. At the November 2018 conference, Judge Daniels
expressly indicated that the purpose of any settlement conference would not be to “debate with
the magistrate judge [the parties’] legal position[s].” Dkt. No. 41, Transcript of Proceedings on
Nov. 29, 2018 (“Nov. 2018 Tr.”), at 36:12-16. Instead, the Court instructed the parties to
explore the possibility that the ASPCA might, in settlement, be willing waive its challenges to
the Agencies’ FOIA privacy redactions in exchange for receiving other nonexempt information,
see id. at 27:21-28:4, 32:12-19, 36:5-9. This, of course, would not include the redacted names,
addresses, and other information that the ASPCA highlights in its letter. 1

         Given these circumstances, Defendants respectfully submit that a settlement conference
would not be productive, and that the ASPCA’s request falls outside of the scope of the reference
for settlement. The Court should accordingly deny the ASPCA’s request.

       2. Summary Judgment Is the Appropriate Framework to Resolve the Remaining
          Dispute

         As Defendants have noted in their previous submissions, summary judgment is the
appropriate mechanism for resolving the parties’ legal dispute concerning the information
withheld by the Agencies in response to the ASPCA’s requests. See, e.g., ACLU v. DOJ, 229 F.
Supp. 3d 259, 263 (S.D.N.Y. 2017) (motions for summary judgment are the “preferred
procedural vehicle for resolving FOIA disputes,” based on agency declarations that “describe the
justifications for nondisclosure” under applicable FOIA exemptions); see also Hadden v. Bureau
of Prisons, No. 07 Civ. 8586 (DF), 2008 WL 5429823, at *4 (S.D.N.Y. Dec. 22, 2008)
(“Summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure is the vehicle
by which most FOIA actions are resolved.” (quoting Associated Press v. U.S. Dep’t of Justice,




1
 The ASPCA’s reliance on Judge Daniels’ use of a form order referring this matter to Your
Honor for settlement is unpersuasive in light of Judge Daniels’ specific instructions regarding the
Court’s intended purpose of the settlement discussions. See Nov. 2018 Tr. at 36:5-9, 36:12-16;
see also ASPCA Ltr. at 2 (citing Dkt. No. 37 (order of reference)).
      Case 1:18-cv-04559-GBD-DCF Document 46 Filed 03/11/19 Page 3 of 4
                                                                                        Page 3


No. 06 Civ. 1758 (LAP), 2007 WL 737476, at *3 (S.D.N.Y. Mar. 7, 2007), aff’d, 549 F.3d 62
(2d Cir. 2008)) (internal quotation marks omitted)).

         Judge Daniels directed that if the parties did not reach a compromise, “the legal
arguments” regarding the FOIA withholdings “should be made in a summary judgment motion.”
Nov. 2018 Tr. at 36:21-22; see also id. at 29:23-30:6. Indeed, in such a case, Judge Daniels
instructed that the parties should “agree upon a motion schedule and see if that motion schedule
will have the motion fully submitted before” the next scheduled hearing before Judge Daniels in
April 2019. See id. at 38:17-19. Accordingly, because further settlement discussions will not be
fruitful, the case should now proceed to briefing on the outstanding legal issues.

       3. The ASPCA’s Request in the Alternative to Seek Discovery Should Be Denied

        Last, the ASPCA states that it plans to seek discovery “[i]f the Court is disinclined to
hold a settlement conference.” ASPCA Ltr. at 3. But the ASPCA’s request is inappropriate both
pursuant to applicable FOIA precedent and in light of the record of the proceedings here.

        The law under FOIA is clear that as long as an agency’s declaration on summary
judgment “‘gives reasonably detailed explanations why any withheld documents fall within an
exemption,’ the burden of proof will be satisfied and summary judgment is appropriate without
discovery.” Estate of Ghais Abduljaami v. U.S. Dep’t of State, No. 14 Civ. 7902 (RLE), 2016
WL 94140, at *2 (S.D.N.Y. Jan. 7, 2016) (emphasis added) (quoting Carney v. DOJ, 19 F.3d
807, 812 (2d Cir. 1994)) (brackets omitted). Moreover, discovery under FOIA may be ordered
only after the completion of summary judgment briefing, and only then if the Government’s
submissions are found to be “inadequate” or the plaintiff “make[s] a showing of bad faith.”
Carney, 19 F.3d at 812-13; see Taylor v. Babbitt, 673 F. Supp. 2d 20, 23 (D.D.C. 2009) (even in
“the exceptional case in which a court permits discovery in a FOIA action, such discovery should
only occur after the government has moved for summary judgment” (emphasis added)).

         Here, the ASPCA requested that Judge Daniels implement a discovery schedule before
the initial conference in August 2018. See Dkt. No. 28 (ASPCA request for discovery).
Defendants objected to ASPCA’s request for discovery as inappropriate. See Dkt. No. 27
(Agencies’ letter). At the initial conference, Judge Daniels declined to order a discovery
schedule. Dkt. No. 31, Transcript of Proceedings on August 9, 2018 (“Aug. 2018 Tr.”), at 16:7-
9; see Dkt. No. 30 (order denying ASPCA’s request “as moot in light of the discussions held on
the record”). Indeed, Judge Daniels questioned what discovery could be appropriate regarding
an agency’s FOIA withholdings, because under FOIA, “[e]ither [the agency is] entitled to
withhold the document or they’re not entitled to withhold it.” Aug. 2018 Tr. at 5:20-6:4; see
Trentadue v. Integrity Comm., 501 F.3d 1215, 1226 (10th Cir. 2007) (“Whether a FOIA
exemption justifies withholding a record is a question of law.”). And, of course, a party cannot
seek to use discovery to obtain the information ultimately at issue in the FOIA litigation. See
Aug. 2018 Tr. at 4:22-5:1; see also Lane v. Dep’t of Interior, 523 F.3d 1128, 1134 (9th Cir.
2008) (in FOIA cases, any “discovery is limited because the underlying case revolves around the
propriety of revealing certain documents”).

       After the Agencies completed a review of certain withholdings, the ASPCA next made a
more limited request for discovery, seeking only initial disclosures and the production of an
      Case 1:18-cv-04559-GBD-DCF Document 46 Filed 03/11/19 Page 4 of 4
                                                                                           Page 4


agency declaration before summary judgment. See Dkt. No. 36 (ASPCA Nov. 27 letter). Once
again, the Agencies objected to the ASPCA’s discovery request and argued that summary
judgment briefing is the appropriate vehicle to resolve the remaining legal disputes. See Dkt.
No. 35 (Agencies’ Nov. 27 letter).

        At the November 2018 conference, Judge Daniels expressly denied the ASPCA’s request
to require the Agencies to produce a declaration before summary judgment, Nov. 2018 Tr. at
36:10-11, and did not take up the ASPCA’s request to require initial disclosures. Instead, as
noted above, Judge Daniels adopted the government’s suggestion that summary judgment on the
legal issues is the appropriate way forward in the litigation. See id. at 36:17-22; see also id. at
38:10-12. In its application to Your Honor, the ASPCA now attempts to make an end-run
around Judge Daniels’ determination that the appropriate next phase of this matter is summary
judgment briefing, not discovery. 2

      Accordingly, the Court should reject the ASPCA’s request to seek discovery, which is
improper both under the law of FOIA and in light of the prior proceedings in this matter.

                                         *       *        *

        For the foregoing reasons, Defendants respectfully submit that the Court should
(1) decline the ASPCA’s request to schedule a settlement conference, and (2) deny the ASPCA’s
request to seek discovery in this FOIA matter.
       Thank you for your consideration of this letter.
                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York

                                              By:     /s/ Samuel Dolinger
                                                     SAMUEL DOLINGER
                                                     Assistant United States Attorney
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007
                                                     Tel.: (212) 637-2677
                                                     E-mail: samuel.dolinger@usdoj.gov

cc: Counsel of record (via ECF)



2
 To the extent the ASPCA relies on Judge Daniels’ form referral of the case to Your Honor for
general pretrial supervision as a basis for reopening its request to seek discovery, see ASPCA
Ltr. at 2 (citing Dkt. No. 37 (order of reference)), this, too, is unconvincing given the prior
proceedings set out above.
